DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 2s0.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 2, the phrase “further comprising a print handle” is indefinite as it is unclear if applicant is claiming an additional print handle or if this is the same print handle as claimed in claim 1.  For the purpose of examination, based on applicant’s disclosure, it is assumed that this is the same print handle as in claim 1.
For claim 4, the phrase “such that an audio or visual indicator provides a warning” is indefinite as it is unclear if applicant is positively claiming the press has an audio or visual indicator or if this is merely intended use.  For the purpose of examination it is assumed to be the later.
Concerning claim 13, the phrase “providing a print handle” is indefinite as it is unclear if applicant is claiming an additional print handle or if this is the same print handle as claimed in claim 12.  For the purpose of examination, based on applicant’s disclosure, it is assumed that this is the same print handle as in claim 12.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 10-16, 18 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,042,588 to Robinson et al (Robinson).
Concerning claim 1, ‘588 discloses a heat press comprises: 
a lower platen (18) attached to a base (14); 
an upper swing arm (16) attached to the base (14); 
a piston rod (46); 
a print handle (20); 
an upper platen (18) coupled to the upper swing arm (16) via the piston rod (46), and operable via a linkage, the linkage including a coupler (92) linked between the upper swing arm (16) and the print handle (20), and the linkage including an input link (the junction of 20 and 92) that rotationally couples the print handle (20) to the piston rod (46) such that a motion of the print handle moves the piston rod up or down through the linkage, depending on a direction of motion of the print handle; and 
a heater (30) positioned in at least one of the upper platen (18) and the lower platen; 
a control housing (100) that is electrically coupled to the heater (30); 
wherein the upper swing arm (16) is operable to rotationally swing the upper platen away from the lower platen when the print handle is positioned such that the upper platen is positioned above and not in contact with the lower platen (see figure 6); and 
wherein the control housing (100) remains in a stationary position regardless of a position of the upper swing arm (see figures 1, 6, 10 and 13).
Concerning claim 2, ‘588 discloses a print handle (20), wherein operation of the linkage via the print handle (20) causes the upper platen (18) and the lower platen (12) to engage against one another when the print handle is in a forward position.
Concerning claim 3, ‘588 discloses a proximity sensor (column 7, lines 5-10) coupled at least in part to the upper platen (18) for detecting proximity of the upper platen with respect to the lower platen.
Concerning claim 4, ‘588 discloses the proximity sensor includes a first component coupled to the control housing and a second component coupled to the control housing such that an audio or visual indicator provides a warning to a user if a certain height of the platen is exceeded (as it is capable of doing so, see column 5, lines 38-46).
Concerning claim 5, ‘588 discloses the control housing (100) is attached to the base (14).
Concerning claim 7, ‘588 discloses the linkage includes two coupler (the pivot connection between 20 and 92 and 90 on either side) that couples the piston rod to the print handle, the two couplers forming a gap through which the piston rod passes during a rotational motion of the print handle.
Concerning claim 10, ‘588 discloses a swing arm handle (48) coupled to the upper platen (18) and to the upper swing arm (16).
Concerning claim 11, ‘588 discloses the heater (30) is positioned in the upper platen (18).
Concerning claim 12, ‘588 discloses a method of fabricating a heat press, comprising: 
attaching a lower platen (12) to a base (14); 
attaching an upper swing arm (16) to the base (14); 
providing a piston rod (46) and a print handle (20); 
providing an upper platen (18); 
providing at least one of the upper platen (18) and the lower platen with a heater (30); 
coupling the upper platen (18) to the upper swing arm (16) via the piston rod (46), operable via a linkage, the linkage including a coupler (92) linked between the upper swing arm and the print handle, and the linkage including an input link (the junction of 20 and 92) that rotationally couples the print handle to the piston rod such that a motion of the print handle moves the piston rod up or down through the linkage, depending on a direction of motion of the print handle; 
electrically coupling a control housing (100) to the heater (30); 
providing the upper swing arm (16) such that the upper swing arm is operable to rotationally swing the upper platen (18) away from the lower platen (12) when the print handle (20) is positioned such that the upper platen is positioned above and not in contact with the lower platen; and 
positioning the control housing (100) such that the control housing remains in a stationary position regardless of a position of the upper swing arm.
Concerning claim 13, ‘588 discloses providing a print handle (20), wherein operation of the linkage via the print handle causes the upper platen and the lower platen to engage against one another when the print handle is in a forward position.
Concerning claim 14, ‘588 discloses further comprising coupling a proximity sensor (column 7, lines 5-10) at least in part to the upper platen for detecting proximity of the upper platen with respect to the lower platen.
Concerning claim 15, ‘588 discloses coupling the proximity sensor further includes coupling a first component (the sensor for the upper platen) to the control housing (100) and a second component (the sensor for the lower platen) to the control housing (100) such that an audio or visual indicator provides a warning to a user if a certain height of the platen is exceeded (column 5, lines 38-46).
Concerning claim 16, ‘588 discloses attaching the control housing (100) to the base (14).
Concerning claim 18, ‘588 discloses the linkage includes two coupler (the pivot connection between 20 and 92 and 90 on either side) that couples the piston rod to the print handle, further comprising forming a gap through which the piston rod passes during a rotational motion of the print handle.
Concerning claim 21, ‘588 discloses further comprising coupling a swing arm handle (48) to the upper platen (18) and to the upper swing arm (16).
Concerning claim 22, ‘588 discloses wherein providing the at least one of the upper platen and the lower platen with a heater further comprises providing the upper platen (18) with the heater (30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8, 17 and 19 and is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘588 in view of U.S. Patent Application Publication No. 2018/0361730 to Robinson et al (‘730).
Concerning claim 6, ‘588 does not disclose the control housing is a stand-alone positioned away from the press and coupled thereto via cable housing.
‘730 discloses in figure 16 a heat press with a control housing (718) which is a stand-alone positioned away from the press (700) and coupled thereto via cable housing.
Because both these references are concerned with a similar problem, heat presses, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the control housing of ‘580 with that of ‘730 as the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In this case, as the presses otherwise operate the same, simply moving the control housing has predictable results as seen in ‘730.
Concerning claim 8, ‘588 does not disclose the base includes a upwardly facing convex profile.
‘730 discloses a heat press (400) having a lower platen (402) attached to a base (404) and an upper platen (408), the base (404) includes a upwardly facing convex profile.
Because both these references are concerned with a similar problem, heat presses, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the base such that it has a upwardly facing convex profile as the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  Further, such a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.
Concerning claim 17, ‘588 does not disclose positioning the control housing as a stand- alone that is positioned away from the heat press, and coupling the control housing thereto via a cable housing.
‘730 discloses in figure 16 a heat press with a control housing (718) which is a stand-alone positioned away from the press (700) and coupled thereto via cable housing.
Because both these references are concerned with a similar problem, heat presses, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the control housing of ‘580 with that of ‘730 as the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In this case, as the presses otherwise operate the same, simply moving the control housing has predictable results as seen in ‘730.
Concerning claim 19, ‘588 does not disclose the base includes a upwardly facing convex profile.
‘730 discloses a heat press (400) having a lower platen (402) attached to a base (404) and an upper platen (408), the base (404) includes a upwardly facing convex profile.
Because both these references are concerned with a similar problem, heat presses, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the base such that it has a upwardly facing convex profile as the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  Further, such a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.
Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘588 in view of U.S. Patent No. 3,979,248 to Kussmaul (Kussmaul).
Concerning claim 9, ‘588 does not disclose rubber bushings between the base and the lower platen.
Kussmaul discloses a heat press comprising a lower platen (2) attached to a base (6) and an upper platen (8) and further comprising rubber bushings (46, see column 5, lines 64-68) between the base and the lower platen.
Because both these references are concerned with a similar problem, heat presses, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add the rubber bushings of Kussmaul to the base of ‘588 as the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  
Concerning claim 20, ‘588 does not disclose positioning rubber bushings between the base and the lower platen.
Kussmaul discloses a heat press comprising a lower platen (2) attached to a base (6) and an upper platen (8) and further comprising rubber bushings (46, see column 5, lines 64-68) between the base and the lower platen.
Because both these references are concerned with a similar problem, heat presses, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add the rubber bushings of Kussmaul to the base of ‘588 as the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art cited on the PTO-892 disclose various other heat presses known in the art.  Of note is U.S. Patent No. 5,252,171 which discloses a heat press comprising a base (24), an upper platen (12), a lower platen (14), a heater (16), a print handle (22), a control housing (48) an upper swing arm (27) and a swing arm (28).  U.S. Patent Application Publication No. 2016/0250816 discloses an apparatus similar to ‘588 showing a more detailed linage system for the print handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
10/07/2022